RULEY, JUDGE:
This claim in the sum of $721.82 for property damage to the claimant’s 1980 model Ford automobile arises out of an unusual accident which happened at about 1:00 p.m. on June 4, 1981, upon a public highway in Buckhannon, West Virginia.
At the time and place of the accident, the vehicle was parked and the accident occurred when a tree limb broke in part with its smaller branches falling upon the top of the vehicle. Two *112employees of the respondent came to that scene, responsive to the claimant’s call, and attempted to solve the problem by pulling the limb to one side. When they executed that maneuver, the limb’s remaining attachment to the tree broke and the butt of the limb fell upon the trunk of the car, denting it deeply. The claimant testified that the limb was not rotten and there was no explanation of why the initial break occurred. Accordingly, there is no liability for damage caused by the initial break. Hersom v. Department of Natural Resources, 12 Ct.Cl. 312 (1979). It is equally clear, however, that the respondent’s employees failed to exercise ordinary care in their effort to maneuver the limb away from the claimant’s car, and, for that reason, the claimant is entitled to recover damages resulting therefrom. Finding that 90% of the damage was caused by the respondent’s negligence, the Court makes an award in the sum of $649.64.
Award of $649.64.